                     Case:20-00660-jwb         Doc #:64 Filed: 07/26/2021            Page 1 of 1
                                      UNITED STATES BANKRUPTCY COURT
                                       WESTERN DISTRICT OF MICHIGAN

IN RE: SHELLY J MACINTYRE                                                    CASE NO: BG-20-00660
       15131 DAVID AVE                                                       Chapter 13
       GRAND HAVEN, MI 49417                                                 HON. JAMES W. BOYD
                                                                             Filed: Feb 18, 2020

                                                                             Confirmed:   Aug 18, 2020




                 AMENDED TRUSTEE'S MOTION TO DISMISS CHAPTER 13 CASE
        NOW COMES, Barbara P. Foley, Chapter 13 Trustee ("Trustee") and files her Motion to Dismiss for the

following reasons:

        FAILURE TO PROVIDE THE TRUSTEE WITH AMENDED SCHEDULES I AND J AND CURRENT PAY
        DOCUMENTATION WITHIN 45 DAYS OF THE ANNIVERSARY OF THE CONFIRMATION DATE AS
        REQUIRED BY 11 U.S.C. 521(F)(4)(B). WITHOUT THE ANNUAL BUDGET REVIEW, THE TRUSTEE
        HAS BEEN UNABLE TO DETERMINE WHETHER DEBTORS ARE COMPLYING WITH THE
        REQUIREMENT IN PROVISION IV.A. OF THE CONFIRMED PLAN TO PAY ALL DISPOSABLE INCOME
        TO THE CHAPTER 13 CASE. ONCE PROVIDED WITH UPDATED BUDGET INFORMATION, THE
        TRUSTEE MAY ASSERT THAT THERE HAS BEEN A MATERIAL DEFAULT WITH RESPECT TO A
        TERM OF THE CONFIRMED PLAN UNDER 11 U.S.C. 1307(C)(6).

        WHEREFORE, your Trustee respectfully prays:

        A. That this Court enter an Order dismissing the Debtor 's Chapter 13 Case.

        B. That this Court grant such other relief as it finds just and equitable.

        C. Upon dismissal of the Chapter 13 case, the Trustee has cause pursuant to 11 U.S. C. § 349(b) and

               may retain any funds on hand for such time as is necessary to accommodate the dishonor or recall

               period appropriate to the method of payment received.




Jul 26, 2021                                                        /s/ Barbara P. Foley
                                                                   Barbara P. Foley (P34558)
                                                                   CHAPTER 13 TRUSTEE
                                                                   Po Box 51109
                                                                   Kalamazoo, MI 49005
                                                                   (269)343-0305

This document has been electronically filed with the Court and the Attorney for Debtor and mailed to the Debtor.

Attorney for Debtor:

        JEFFREY D MAPES PLC
        29 PEARL ST NW STE 305
        GRAND RAPIDS, MI 49503
